DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant's election with traverse of Group I, Claims 1, 2, 12 and 13 in the reply filed on October 18, 2021 is acknowledged.  The traversal is on the ground(s) that the lack of unity of invention failed to explain why each group lacks unity with each other
group (i.e. why there is no single general inventive concept) specifically describing the unique special technical feature in each group.  This is not found persuasive because Groups I to IV lack unity of invention because even though the inventions of these groups require the technical feature of a chondroitin sulfate, this technical feature
is not a special technical feature as it does not make a contribution over the prior art in
view of Dayton (US Patent No. 5,344,451). The Dayton patent discloses salts of
chondroitin sulfate that may be used as a biocompatible viscoelastic material thus
showing that chondroitin sulfate is not a special technical feature as it does not make a
contribution over the prior art.  The hydrolyzed chondroitin sulfate recited in the claims for Groups III and IV is not the same compound as a low molecular weight chondroitin sulfate.
The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a continuation of International Application No. PCT/CN2020/126003, filed 11/02/2020, which claims benefit of Chinese Patent Application No. 202011070381.2, filed 9/30/2020; International Application No. PCT/CN2020/079335, filed 3/13/2020; and International Application No. PCT/CN2019/115120, filed 11/01/2019.
Status
This Office Action is in response to Applicants' Communication filed on October 18, 2021 in which Claims 1-22 are pending in the instant application;  Claims 3-11 and 
Information Disclosure Statement
The information disclosure statement (IDS) filed October 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 1, 2, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "narrow" in Claim 1, line 3, is a relative term, which renders the claim indefinite.  The term "narrow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 2 recites the broad recitation “average molecular weight of the low molecular weight chondroitin sulfate is 590-830 Da”, and the claim also recites preferably 677-742 Da which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such .
The term "more remarkable" in Claim 12, line 4, is a relative term which renders the claim indefinite.  The term " more remarkable " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In Claim 12, line 4, what does “restore effect” mean?  It is not clear what is being restored.
Assuming that the claims recited in Group II can be rejoined, Claim 3 also recite the term “narrow”, which is a relative term renders Claim 3 indefinite for the same reasons recited above for Claim 1.
Assuming that the claims recited in Group II can be rejoined, Claim 4 does not recite any active steps, which renders Claim 4 indefinite.
In Claim 4, what does the phrase “optimally expressed” means?  
Claim 13 is rejected since Claim 13 is dependent from a rejected claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2, 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record appears to be the periodical literature, "Preparation of Chondroitin Sulfate Oligosaccharides by Enzymatic Method and Its Antioxidant Activity" ( Food Industry Science and Technology, 2017, 13, 48~52) . 
.
Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623